220 F.2d 752
CANAL INSURANCE COMPANY, Appellant,v.E. T. TRANTHAM, Appellee.
No. 12229.
United States Court of Appeals Sixth Circuit.
Feb. 18, 1955.

S. J. Milligan, Greeneville, Tenn., Leatherwood, Walker, Todd & Mann, Greeneville, S.C., for appellant.
John A. Armstrong, and Conway Maupin, Greeneville, Tenn., for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause came on for hearing on the record and on the briefs and oral arguments of attorneys for the parties;


2
And it appearing that the issue presented is on the appeal by the insurer in a fire insurance policy from a judgment for $17,851.63 entered in favor of its insured;


3
And this court, after due consideration, having reached the conclusion that the judgment entered in the district court should be affirmed for the reasons recited in the well done opinion of Judge Taylor, 117 F.Supp. 241, wherein he has cited the controlling Tennessee authorities;


4
The judgment is affirmed.